Citation Nr: 0105543	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD).

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse







ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1983 
to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans' Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.  

The M&ROC denied entitlement to service connection for 
depression, DDD, and a TDIU.  

In a subsequent statement the appellant denied that he had 
ever filed a claim of entitlement to service connection for 
depression.  Pursuant to his request, jurisdiction of his 
claim was transferred to the RO in Denver, Colorado.

The appellant and his wife presented oral testimony before a 
Hearing Officer at the RO in October 1999, a transcript of 
which has been associated with the claims file.

In November 2000 the RO affirmed the prior denial of 
entitlement to service connection for depression.  There has 
been no notice of disagreement with the denial, and such 
claim is not considered part of the current appellate review.

The case has been forwarded to the Board for appellate 
review.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In his July 1999 substantive appeal to the Board, the 
appellant requested a hearing before a Member of the Board at 
the RO&IC.  While he was afforded a hearing before a Hearing 
Officer at the RO&IC in October 1999, he has never been 
afforded a hearing before a Member of the Board, and such 
hearing request was never withdrawn by the appellant in 
writing.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (2000), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board is remanding this case to 
the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should take appropriate action 
to schedule the appellant for a personal 
hearing before a Member of the Board 
sitting at the RO.  A copy of the notice 
to the appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the appellant due process of law.  
The appellant need take no action until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


